CSC mH AN HD A fF W NY

oN DMN FP WN KF TD OU FHN DN fF WY NY KF CO

 

 

Case 2:20-cr-00146-JCC Document 24 Filed 09/09/20 Page i1of1

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON

“AT SEATTLE
UNITED STATES OF AMERICA, NO. CR20-146 JCC
Plaintiff, ORDER CONTINUING
CONDITIONS OF RELEASE

LIONEL GONZALEZ-TORRES,
Defendant.

 

 

An Indictment having been returned against the above-named defendant, now
therefore

IT IS ORDERED that conditions of release be continued as previously set.

DATED this 9th day of September, 2020.

rl A

UNITED STATES MAGISTRATE JUDGE

 

ORDER CONTINUING - 1 UNITED STATES ATTORNEY

700 Stewart Street, Suite 5220
CONDITIONS OF RELEASE Seattle, Washington 98101

(206) 553-7970
